                                           Case 3:18-cv-05824-RS Document 66 Filed 10/21/19 Page 1 of 5




                                   1

                                   2

                                   3

                                   4

                                   5

                                   6

                                   7                                   UNITED STATES DISTRICT COURT

                                   8                                  NORTHERN DISTRICT OF CALIFORNIA

                                   9
                                         RICHARD GONZALES, et al.,
                                  10                                                        Case No. 18-cv-05824-RS
                                                        Plaintiffs,
                                  11
                                                 v.                                         ORDER GRANTING MOTION TO
                                  12                                                        DISMISS, WITH LEAVE TO AMEND
Northern District of California
 United States District Court




                                         TP-LINK USA CORPORATION,
                                  13
                                                        Defendant.
                                  14

                                  15

                                  16          In this putative class action, the named plaintiffs each allege they purchased wireless

                                  17   routers from defendant TP-Link USA Corporation that were marketed as offering wireless

                                  18   connections at particular “speeds”—also referred to as bandwidth, data transfer rates, or data

                                  19   throughput rates—which in actual use do not perform at the advertised speeds. Plaintiffs’ initial

                                  20   complaint focused on allegations that the routers failed to comply with certain industry-defined

                                  21   performance criteria, known as the IEEE 802.11n and/or IEEE 802.11ac standards. Faced with a

                                  22   motion to dismiss contending the complaint actually showed the routers do comply with those

                                  23   standards, plaintiffs suggested they were alleging, or could allege, that the marketing of the routers

                                  24   is deceptive even assuming they meet the specifications of the standards.

                                  25          The motion to dismiss the original complaint was granted, with leave to amend. Plaintiffs’

                                  26   First Amended Complaint abandons any claim that the routers do not comply with the IEEE

                                  27   standards. Plaintiffs’ remaining contentions that the routers do not perform at the “advertised

                                  28   speeds,” however, still fail to state a viable claim because the alleged facts do not plausibly show
                                           Case 3:18-cv-05824-RS Document 66 Filed 10/21/19 Page 2 of 5




                                   1   that reasonable consumers were misled. The motion to dismiss the First Amended Complaint,

                                   2   submitted without argument pursuant to Civil Local Rule 7-1(b), must be granted.

                                   3          Under the Federal Rules of Civil Procedure, a complaint must contain “a short and plain

                                   4   statement of the claim showing that the pleader is entitled to relief.” Fed. R. Civ. P. 8(a). While

                                   5   “detailed factual allegations” are not required, a complaint must have sufficient factual allegations

                                   6   to “state a claim to relief that is plausible on its face.” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009)

                                   7   (quoting Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 555, 570 (2007)). A motion to dismiss

                                   8   under Rule 12(b)(6) tests the legal sufficiency of the claims alleged in the complaint. Navarro v.

                                   9   Block, 250 F.3d 729, 732 (9th Cir. 2001). Dismissal under Rule 12(b)(6) may be based on either

                                  10   the “lack of a cognizable legal theory” or on “the absence of sufficient facts alleged” under a

                                  11   cognizable legal theory. UMG Recordings, Inc. v. Shelter Capital Partners LLC, 718 F.3d 1006,

                                  12   1014 (9th Cir. 2013). When evaluating such a motion, courts generally “accept all factual
Northern District of California
 United States District Court




                                  13   allegations in the complaint as true and construe the pleadings in the light most favorable to the

                                  14   nonmoving party.” Knievel v. ESPN, 393 F.3d 1068, 1072 (9th Cir. 2005). Courts, however, need

                                  15   not accept legal conclusions as true. Iqbal, 556 U.S. at 678. “Threadbare recitals of the elements of

                                  16   a cause of action, supported by mere conclusory statements, do not suffice.” Id.

                                  17          The First Amended Complaint, like the original complaint, expressly alleges plaintiff

                                  18   Richard Gonzales purchased a router that was represented as providing a speed of 1300 megabits

                                  19   per second on the 5GHz band and 450 megabits per second on the 2.4GHz band for a total of 1750

                                  20   megabits per second. Plaintiff Matthew Walker’s router was sold as offering 300 megabits per

                                  21   second on each band for a total of 600 megabits per second. Three new plaintiffs added to the First

                                  22   Amended Complaint make similar allegations.

                                  23          Plaintiffs assert reasonable consumers believe that these representations refer to the speed

                                  24   of data transfer that consumers will experience when using the routers for wireless data transfers,

                                  25   but that “as used by consumers,” the routers “are incapable of providing bandwidth or speed at

                                  26   anywhere near the advertised rates.” While TP-Link argues plaintiffs are now presenting a theory

                                  27   that contradicts the allegations and arguments they made previously, plaintiffs insist their theory is

                                  28
                                                                                                                    CASE NO.   18-cv-05824-RS
                                                                                          2
                                           Case 3:18-cv-05824-RS Document 66 Filed 10/21/19 Page 3 of 5




                                   1   “essentially” the same, and they merely have dropped references to the IEEE standards “to

                                   2   simplify this case.”

                                   3          TP-Link is correct to identify some inconsistency between plaintiffs’ prior arguments and

                                   4   their current position. Previously, plaintiffs acknowledged and alleged that consumers interpret

                                   5   TP-Link’s advertising to mean its routers’ data speeds are consistent with the IEEE standards and

                                   6   the data rates defined in those standards. Now, plaintiffs are contending consumers understand the

                                   7   speed representation to refer to data transfer at the so-called “application layer,” rather than at the

                                   8   “networking layer” regulated by the IEEE standards.

                                   9          From plaintiffs’ perspective, however, their pleadings are consistent because they have

                                  10   always contended the speed representations described the performance they would experience in

                                  11   ordinary use. Although plaintiffs stop short of conceding the point, it appears their prior

                                  12   willingness to accept that the speed representations meant the routers complied with the IEEE
Northern District of California
 United States District Court




                                  13   standards was based on a mistaken belief as to what those standards actually mean. Plaintiffs’

                                  14   apparent error in embracing the IEEE standards to support the claim it was trying to plead from

                                  15   the outset is not fatal in and of itself. Having now disavowed any reliance on those standards,

                                  16   plaintiffs are free to attempt to show the advertising is misleading in some other way.

                                  17          The First Amended Complaint, however, fails to do so. It is reasonable to infer from

                                  18   plaintiffs’ allegations (and from common sense) that typical consumers are primarily concerned

                                  19   with the actual speed rates they generally encounter from their modems in ordinary use. From the

                                  20   facts alleged, however, there is no basis to infer that a typical consumer relies on the advertised

                                  21   “networking layer” speeds to mean that a modem in ordinary use will transfer data at the

                                  22   “application layer” at those speeds. Rather, the reasonable inference is that ordinary consumers

                                  23   may use the advertised “networking layer” speeds as a proxy for the performance that will be

                                  24   realized in daily use. Thus, while an ordinary consumer is unlikely to care or even know whether a

                                  25   modem transfers data at any particular rate of megabits per second at the networking layer, he or

                                  26   she may reasonably expect that a modem touting 1300 megabits per second on the 5GHz band and

                                  27   450 megabits per second on the 2.4GHz band for a total of 1750 megabits per second performs

                                  28
                                                                                                                    CASE NO.   18-cv-05824-RS
                                                                                          3
                                           Case 3:18-cv-05824-RS Document 66 Filed 10/21/19 Page 4 of 5




                                   1   substantially faster than one offering 300 megabits per second on each band for a total of 600

                                   2   megabits per second.

                                   3          To allege plausibly that consumers have been misled by TP-Link’s advertising and

                                   4   labeling of the routers at issue, plaintiffs would have to present something more than the fact that

                                   5   application layer speeds do not equal networking layer speeds. For, example, if plaintiffs could

                                   6   truthfully allege that other router manufacturers typically advertise only application layer speeds,

                                   7   then TP-Links’ use of networking layer speeds might have the tendency to mislead, even if

                                   8   factually accurate. Alternatively, if plaintiffs truthfully could state that the gap between network

                                   9   layer speeds and applications layer speeds is greater in these routers than in most or many other

                                  10   routers, a deception claim might lie.

                                  11          At this juncture, however, plaintiffs have only alleged, in conclusory fashion, that had they

                                  12   known they would not experience the stated speeds in ordinary use, they would have paid less, or
Northern District of California
 United States District Court




                                  13   bought other routers. Unless there is a basis to claim that “other routers” do not state speeds in the

                                  14   same way, or offer faster speeds at the application layer even if they advertise network layer

                                  15   speeds, consumers would not appear to have been misled. There is no indication TP-Links routers

                                  16   do not perform at the claimed speed rates at the networking layer. That consumers will experience

                                  17   slower rates in use is of no consequence, absent some reason that distinguishes TP-Links

                                  18   advertising and labeling practices from those of others.1

                                  19          As an exercise of discretion, plaintiffs will be permitted one further opportunity to amend.

                                  20   Plaintiffs, of course, are not obligated to amend, and should do so only in the event they have a

                                  21   good faith basis for alleging facts that overcome the issues identified in this order. Any amended

                                  22   complaint, or a statement that no amended complaint will be presented, shall be filed within 20

                                  23
                                       1
                                  24      Assuming the entire industry typically advertises routers by stating networking layer speeds, a
                                       plaintiff theoretically could challenge the industry-wide practice as deceptive, although there
                                  25   would still be at least some issues as to how the practice caused harm. There also is at least some
                                       indication that TP-Link and others may ordinarily claim networking-level speeds because the
                                  26
                                       speeds end users experience at the application layer depend on too many variables to make it
                                  27   practical to advertise any particular speeds.

                                  28
                                                                                                                   CASE NO.   18-cv-05824-RS
                                                                                         4
                                           Case 3:18-cv-05824-RS Document 66 Filed 10/21/19 Page 5 of 5




                                   1   days of the date of this order. If plaintiffs elect not to amend, a separate judgment will be entered.

                                   2

                                   3   IT IS SO ORDERED.

                                   4

                                   5   Dated: October 21, 2019

                                   6                                                      ______________________________________
                                                                                         ___ ________
                                                                                                  _ ____________
                                                                                                              ____
                                                                                                                 _____
                                                                                                                    _______________
                                                                                                                                 ______
                                                                                          RICHARD SEEBORG
                                   7                                                      United States District Judge
                                   8

                                   9

                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18

                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                                                   CASE NO.   18-cv-05824-RS
                                                                                          5
